Citation Nr: 0520331	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  00-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1963 to July 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, determined that the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) was not well-grounded and denied the claim.  
In October 2001, the RO adjudicated the veteran's entitlement 
to service connection for PTSD on the merits and denied the 
claim.  In September 2002, the Board remanded the veteran's 
claim to the RO so that he could be afforded a video hearing 
before a Veterans Law Judge.  

In January 2003, the veteran was scheduled for the requested 
video hearing before a Veterans Law Judge.  He subsequently 
failed to report for the hearing.  In February 2003, the 
Board again remanded the veteran's claim to the RO so that he 
could be afforded a video hearing before a Veterans Law 
Judge.   

In March 2003, the veteran was again scheduled for the 
requested video hearing before a Veterans Law Judge.  He 
subsequently failed to report for the hearing.  In April 
2003, the Board denied service connection for PTSD.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In January 2004, the Court granted the parties' Joint Motion 
to Remand; vacated the April 2003 Board decision; and 
remanded the veteran's appeal to the Board for additional 
action.  In October 2004, the Board remanded the veteran's 
claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its October 2004 Remand instructions, the Board directed 
the RO to review the claims file and ensure that all 
necessary development had been undertaken.  In reviewing the 
report of a May 2001 VA examination for compensation 
purposes, the Board observes that the veteran was noted to 
have applied for Social Security Administration (SSA) 
disability benefits and hired an attorney to help him with 
the application.  Documentation of the veteran's SSA award of 
disability benefits, if any, and the evidence considered by 
the SSA in making the award is not of record.  The VA's 
statutory duty to assist the veteran includes an obligation 
to obtain the records from the SSA.  Masors v. Derwinski, 2 
Vet. App. 181, 187-188 (1992).  The Court has held that the 
RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

2.  Readjudicate the veteran's 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


